                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 UNITED STATES OF AMERICA,                           Case No. 17-cr-00609-VC-1
                Plaintiff,
                                                     ORDER DENYING WITHOUT
         v.                                          PREJUDICE LEAVE TO FILE A
                                                     MOTION FOR RECONSIDERATION
 JOSE INEZ GARCIA-ZARATE,
                                                     Re: Dkt. No. 108
                Defendant.



       The government’s motion for leave to file a motion for reconsideration is denied without

prejudice to be raised again in anticipation of the next pre-trial conference.

       IT IS SO ORDERED.

Dated: February 14, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
